ACCEPTED
                                                                                                                         01-17-00237-CV
                                                                                                              FIRST COURT OF APPEALS
                                                                                                                      HOUSTON, TEXAS

                                                 HOGAN & HOGAN
                                                                                                                       3/20/2018 4:05 PM
                                                                                                                   CHRISTOPHER PRINE
                                                                                                                                  CLERK
                                                 APPELLATE ADVOCACY AND TRIAL STRATEGY

                                                            PENNZOIL PLACE
                                                       711 LOUISIANA • SUITE 500
                                                      HOUSTON, TEXAS 77002-2721
                                                                                                FILED IN
RICHARD P. HOGAN, JR.                                                                           Telephone:
                                                                                         1st COURT     OF(713)   222-8800
                                                                                                             APPEALS
Board Certified • Civil Appellate Law,                                                          Facsimile: (713) 222-8810
Civil Trial Law, and Personal Injury Trial Law
                                                                                             HOUSTON,        TEXAS
                                                                                                       www.hoganfirm.com
Texas Board of Legal Specialization                                                      3/20/2018 4:05:43 PM
                                                                                         CHRISTOPHER A. PRINE
                                                                                                  Clerk


                                                       March 20, 2018

Via TexFile
Hon. Christopher A. Prine
Clerk of the Court,
First Court of Appeals
301 Fannin, Room 245
Houston, Texas 77002

            Re:          No. 01-17-00237-CV; United Healthcare Services, Inc., United
                         Healthcare Insurance Company, United Healthcare Benefits of
                         Texas, Inc. and United Healthcare of Texas, Inc. v. Hortencia
                         Luna Gonzales and River Oaks Emergency Center, LLC, St.
                         Michael’s Emergency Center, LLC, The Woodlands FEC, LLC,
                         Brian Orsak and Shannon Orsak, Jacob Varon, First Street
                         Hospital, LP, First Surgical, LLC and First Surgical Partners
                         Holding, Inc.; In the First Court of Appeals.

Dear Mr. Prine:

      Along with this letter, the parties to this appeal are e-filing a jointly
submitted chart. The joint chart identifies the materials specified in item one of the
Court’s post-submission order of February 28, 2018.

       The numbers in the columns on the chart, from left to right, correspond to
the information specified by the Court’s order in the numbered paragraphs under
item one. The chart is organized according to each of the defendant groups, with
the causes of action pleaded against each of them (column 1), the grounds raised
by that defendant group in its various summary judgment motions (column 2),
United’s responses (column 3), and the trial court’s rulings (column 4), as shown
in the headers at the top of each page of the chart.




58512_1
March 20, 2018
Christopher A. Prine
Clerk, First Court of Appeals
No. 01-17-00237-CV; United Healthcare v. Gonzalez, et al
Page 2


     If there are any questions, or if the Court should need additional clarification
or more information to assist in its decisional process, we stand ready to
accommodate the Court’s wishes.


                              Respectfully submitted,

     ANDREWS KURTH KENYON LLP                  HOGAN & HOGAN

     By: /s/ Cameron P. Pope                   By: /s/ Richard P. Hogan, Jr.
         Cameron P. Pope                           Richard P. Hogan, Jr.
         State Bar No. 24032958                    State Bar No. 09802010
         cameronpope@andrewskurth.com              rhogan@hoganfirm.com
     John B. Shely                             Jennifer Bruch Hogan
     State Bar No. 18215300                    State Bar No. 03239100
     jshely@andrewskurth.com                   jhogan@hoganfirm.com
     Laura Trenaman                            James C. Marrow
     State Bar No. 00798553                    State Bar No. 24013103
     lauratrenaman@andrewskurth.com            jmarrow@hoganfirm.com
     Brian Pidcock                             711 Louisiana Street, Suite 500
     State Bar No. 24074895                    Houston, Texas 77002
     bpidcock@andrewskurth.com                 713.222.8800–telephone
     Kelsey J. Hope                            713.222.8810–facsimile
     State Bar No. 24092538
     KelseyHope@andrewskurth.com
     600 Travis Street, Suite 4200
     Houston, Texas 77002
     713.220.4200–telephone
     713.220.4285–facsimile




58512_1
March 20, 2018
Christopher A. Prine
Clerk, First Court of Appeals
No. 01-17-00237-CV; United Healthcare v. Gonzalez, et al
Page 3



                             CERTIFICATE OF SERVICE
       I certify that a true and correct copy of this post-submission letter has been
forwarded to all counsel of record by the Electronic Filing Service Provider, if
registered; a true and correct copy of this document was forwarded to all counsel
of record not registered with an Electronic Filing Service Provider and to all other
parties as follows:

          Counsel for Appellees/Cross-            Counsel for Appellees/Cross-
          Appellants First Street Hospital, LP,   Appellants Diane Crumley, Vital
          First Surgical Partners Holdings,       Weight Control, Inc., and Harris
          Inc., First Surgical Partners, LLC,     County Title Search, Inc.:
          and Jacob Varon, M.D.:
                                                     Larry R. Veselka
             Andrew S. Hicks                         Jarod R. Stewart
             Logan E. Johnson                        Michelle S. Stratton
             Penelope E. Nicholson                   SMYSER KAPLAN
             Persis Dean                             & VESELKA, L.L.P.
             SCHIFFER ODOM                           700 Louisiana Street, Suite 2300
             HICKS & JOHNSON, PLLC                   Houston, Texas 77002
             700 Louisiana Street, Suite 2650        Via TexFile
             Houston, Texas 77002
             Via TexFile                          Counsel for Appellee/Cross-
                                                  Appellant Emergency Healthcare
          Counsel for Appellee/Cross-             Partners LP (d/b/a Memorial Heights
          Appellant Anthony Rotondo:              Emergency Center):

             Matthew J. Mussalli                     Simon W. Hendershot, III
             LAW OFFICE OF MATTHEW J.                Christy L. Martin
             MUSSALLI, P.C.                          Katie T. Cowart
             2441 High Timbers Dr., Suite 220        HENDERSHOT, CANNON,
             The Woodlands, Texas 77380              MARTIN & HISEY, P.C.
             Via TexFile                             1800 Bering Drive, Suite 600
                                                     Houston, Texas 77057
                                                     Via TexFile


58512_1
March 20, 2018
Christopher A. Prine
Clerk, First Court of Appeals
No. 01-17-00237-CV; United Healthcare v. Gonzalez, et al
Page 4

          Robert A. Plessala
          ANDREWS MYERS, P.C.
          3900 Essex Lane, Suite 800
          Houston, Texas 77027
          Via TexFile



                                       /s/ Richard P. Hogan, Jr.
                                       Richard P. Hogan, Jr.
                                       Dated: March 20, 2018




58512_1